



COURT OF APPEAL FOR ONTARIO

CITATION:
Kaiser
    (Re), 2012 ONCA 838

DATE: 20121129

DOCKET: C54857

Goudge, Feldman and Blair JJ.A.


In the Matter of the Bankruptcy of Morris Kaiser,
    of the City of Toronto, in the Province of Ontario

Melvyn L. Solmon and Cameron J. Wetmore, for the
    appellant Morris Kaiser

Milton A. Davis and Neil S. Rabinovitch for the
    respondent, Soberman Inc., as Trustee of the Estate of Morris Kaiser, a
    Bankrupt

Heard: June 27, 2012

On appeal from the order of Justice Frank J.C. Newbould of
    the Superior Court of Justice, dated December 23, 2011, with reasons reported
    at 2011 ONSC 7617.

R.A. Blair J.A.:

Issue

[1]

May a court require that a bankrupt and/or the bankrupts solicitor
    disclose the identity of the person paying the bankrupts legal fees in
    proceedings arising out of the bankruptcy?  That is the issue raised on this
    appeal.

Background

[2]

Morris Kaiser has been bankrupt for more than three years, and claims to
    have been impecunious at the time of his bankruptcy.  In spite of this,
    however, he appears to have continued to live a life of some means in Toronto.  He
    has made a number of trips to various casinos in the United States, gambling
    many hundreds of thousands of dollars in pursuit of this hobby, and made numerous
    cash withdrawals on credit cards allegedly paid for by a third party, Mr. Cecil
    Bergman, and by various companies under Mr. Bergmans control.

[3]

This has led Soberman Inc., Mr. Kaisers Trustee in Bankruptcy, to
    suspect that Mr. Kaiser was not impecunious at the time of his bankruptcy but,
    rather, that he is hiding assets from the Trustee and using Mr. Bergman as a
    straw man to do so.  Both Mr. Kaiser and Mr. Bergman deny that Mr. Bergman
    has provided Mr. Kaiser with any funds since the date of his bankruptcy, but
    this controversy underpins the issue arising on this appeal.

[4]

The Trustee applied to the court for the appointment of a receiver over the
    property of Mr. Bergman and his company, Bergman Capital, on the basis that the
    property belongs to Mr. Kaiser and therefore to the Trustee as a result of the
    bankruptcy (the Receivership Motion).  Shortly thereafter, it also moved for
    an order requiring Mr. Kaiser, or any person so requested by the Trustee, to
    disclose the source of any and all funds received by Mr. Kaiser since the
    bankruptcy (the First Disclosure Motion).  The law firm, Davis Moldaver LLP,
    represented the Trustee in those proceedings.

[5]

The record indicates that Milton Davis of that firm has had considerable
    experience dealing with Mr. Kaiser because he has represented numerous
    disgruntled litigants in proceedings against or involving Mr. Kaiser for over a
    decade.  When the Trustee (with Mr. Davis acting for it) sought to examine Mr.
    Kaiser pursuant to s. 163(1) of the
Bankruptcy and Insolvency Act
,
    R.S.C. 1985, c. B-3 (the BIA), Mr. Kaiser, in turn, brought a motion to have
    Davis Moldaver LLP removed as solicitor for the Trustee (the Removal Motion). 
    Newbould J. dismissed that motion on August 16, 2011:
Re Bankruptcy of
    Morris Kaiser
, 2011 ONSC 4877.  He observed, at para. 2:

In my view the motion is completely miscast and it is evident
    that it has been brought for tactical purposes to try to delay actions by the
    trustee in seeking to obtain a declaration that a third party, Cecil Bergman,
    is holding millions of dollars of assets in trust for Mr. Kaiser.  It is quite
    evident that Mr. Kaiser, who has an obligation to the trustee to assist in
    locating assets belonging to the bankrupt estate, is taking every opportunity
    to refuse to provide information that could assist the trustee.

[6]

Cronk J.A. dismissed an application for leave to appeal from the Removal
    Motion order, noting that the motion judges conclusions were firmly grounded
    in the evidentiary record:
Re Bankruptcy of Morris Kaiser
, 2011 ONCA
    713.  A motion to set aside her decision was dismissed and the appeal from the
    Removal Motion order quashed.

[7]

In the meantime, the Trustees First Disclosure Motion had been
    adjourned indefinitely.  However, after Newbould J. dismissed the Removal
    Motion he ordered Mr. Kaiser to pay costs to the Trustee in the amount of
    $50,000, and, not surprisingly, those costs were not paid.  As a result, the
    Trustee moved separately before Newbould J. for an order compelling Mr. Kaiser
and
his lawyer Mr. Solmon to disclose the identity of the person paying Mr.
    Solmons legal fees respecting the Removal Motion (the Second Disclosure
    Motion).  The Trustees request that the amount of the legal fees also be
    disclosed was not pursued at the hearing.  No one doubts that, if successful,
    the Trustee will follow with a motion for an order requiring that person to pay
    the outstanding costs.

[8]

Mr. Kaiser opposed the Second Disclosure Motion on the basis that the
    information sought was permanently protected by solicitor-client privilege.  The
    Trustee argued that the identity of the person paying Mr. Kaisers legal bills
    is simply a matter of fact that does not attract solicitor-client privilege in
    the first place.

[9]

The motion judge considered the relevant case law and determined that
    the information sought was presumptively  not permanently  privileged.
    However, he went on to hold that the presumption could be rebutted if it could
    be shown that the information did not reveal confidential solicitor-client communications
    and was not relevant to the merits of the case, and that its revelation would
    not be prejudicial to Mr. Kaiser.

[10]

Ultimately,
    the motion judge concluded that this burden had been met.  He explained, at
    paras. 11 and 15:

In this case, I fail to see how the amount of fees paid by the
    third person to Mr. Solmon could reveal any communication between Mr. Kaiser
    and Mr. Solmon protected by solicitor-client privilege.  The same applies to
    the release of only the identity of the person who paid.



The identity of the person who paid Mr. Solmons fees is not
    relevant to the merits of what was before the court, namely, whether Mr.
    Daviss firm should be removed as solicitor for the trustee.  Nor could it be
    prejudicial to that issue or cause any other legal prejudice to Mr. Kaiser.

[11]

Accordingly,
    the motion judge ordered Mr. Kaiser and Mr. Solmon to disclose to the Trustee
    the identity of the person who paid Mr. Solmon for his work on the Removal
    Motion, as well as for the unsuccessful appeals arising from that motion.  This
    order is the subject of the appeal.

Leave to Appeal

[12]

As
    a threshold matter, the Trustee moved to quash Mr. Kaisers appeal because he
    had not sought leave as required by s. 193 of the BIA.  Just prior to the
    hearing of the appeal, Mr. Solmon served a notice of motion seeking leave in
    the event that it was needed.  While there was no apparent justification for
    the late notice, I am satisfied that leave to appeal is required and that, in
    the circumstances, leave should be granted.

[13]

In
    bankruptcy proceedings an appeal only lies to this Court as of right in the
    specific circumstances enumerated in paragraphs (a)  (d) of s. 193 of the BIA,
    namely,

(a) if the point at issue involves
    future rights;

(b) if the order or decision is likely
    to affect other cases of a similar nature in the bankruptcy proceedings;

(c) if the property involved in the
    appeal exceeds in value ten thousand dollars; or

(d) from the grant of or refusal to
    grant a discharge if the aggregate unpaid claims of creditors exceed five
    hundred dollars.

[14]

Paragraph
    (e) of s. 193 provides that an appeal lies to this Court in any other case by
    leave of a judge of the Court of Appeal.

[15]

An
    appeal from an order requiring a bankrupt and his solicitor to reveal the
    identity of the person paying the bankrupts legal fees does not fit nicely into
    any of paragraphs (a)  (d).  However, the issue raised is an important one for
    the practice  not dealt with in this context before  and has implications
    beyond the four corners of this dispute.  I would therefore grant leave to
    appeal pursuant to s. 193(e).

Analysis

[16]

Whether
    a court may order disclosure of the identity of a person paying the legal fees
    of a bankrupt in proceedings arising out of the bankruptcy depends upon whether
    that information is protected by solicitor-client privilege.  For the reasons
    that follow, I am satisfied that, on this record, the identity of the person
    paying Mr. Kaisers legal fees on the motion to remove Mr. Daviss firm as
    solicitors of record is protected by that privilege and ought not to have been
    ordered disclosed.

[17]

As
    he did in the court below, Mr. Solmon relies heavily on the decision of the
    Supreme Court of Canada in
Descôteaux v. Mierzwinski
, [1982] 1 S.C.R.
    860, for his argument that the information sought to be disclosed is protected
    by solicitor-client privilege.  In that case, Mr. Descôteaux was suspected of
    lying about his finances in a legal aid application so the police obtained a
    warrant and seized the allegedly fraudulent application from a legal aid
    bureau.  Both the bureau and Mr. Descôteaux claimed that the document was
    protected by privilege.

[18]

Speaking
    for the Court, Lamer J. held that, in the context of legal advice, administrative
    information required to obtain that advice  including information about the
    payment of the lawyers bill  was completely privileged, subject only to very
    narrow common law exceptions.  In coming to this conclusion, he adopted the
    permanently protected from disclosure condition precedent found in Wigmores
    test for the existence of solicitor-client privilege:
Wigmore on Evidence
(McNaughton Rev. 1961)
, vol. 8, at §2292. 
    Lamer J. summed up the principle, at pp. 892-93:

[A] lawyers client is entitled to have all communications made
    with a view to obtaining legal advice kept confidential.  Whether
    communications are made to the lawyer himself or to employees,
and whether
    they deal with matters of an administrative nature such as financial means or
    with the actual nature of the legal problem
,
all information which a
    person must provide in order to obtain legal advice and which is given in
    confidence for that purpose enjoys the privileges attached to confidentiality.
[Emphasis added.]

[19]

Mr.
    Solmon argues that the motion judge erred in failing to apply the
Descôteaux
test.  Mr. Kaisers ability or inability to pay his fees was a precondition to
    the creation of the solicitor-client relationship, he says and, relying on
Descôteaux
,
    at pp. 876-77, he argues that the source of those fees was as much [a
    communication] made in order to obtain legal advice as any information
    communicated to the lawyer subsequently, and was [an item] of information
    that a lawyer requires from a person in order to decide if he [or she] will
    agree to advise or represent the client:
Descôteaux
, at pp. 876-77. 
    The information, he submits, is therefore permanently protected from
    disclosure.

[20]

I
    agree that the foregoing principles would preclude disclosure of the
    information sought by the Trustee here.  However, I do not agree that the
    permanent protection from disclosure test governs any longer.

[21]

Descôteaux
must be read in light of more recent jurisprudence.  In
Maranda v. Richer
,
    2003 SCC 67, [2003] 3 S.C.R. 193, and in
R. v. Cunningham
, 2010 SCC
    10, [2010] 1 S.C.R. 331, the Supreme Court moved away from the categorical
    approach articulated in
Descôteaux
and towards a more flexible and
    contextual approach to the determination of when peripheral information is
    protected by solicitor-
client privilege.  The
    prevailing law now appears to be that administrative information related to the
    establishment of a solicitor-client relationship  including a lawyers bill
    and a clients ability to pay, and by extension, the source of the lawyers
    fees  is
presumptively privileged
.  The presumption may be rebutted by the party seeking disclosure,
    however
.

[22]

Maranda
involved the seizure under warrant of documents from a lawyers office relating
    to fees and disbursements billed to, or paid by, a client who was suspected of money
    laundering and drug trafficking.  The warrant was quashed and the search
    declared illegal because the information contained in the seized documents was
    privileged.  Writing for eight of nine judges,
[1]
LeBel J. reaffirmed the importance and the broad scope of solicitor-client
    privilege and the principles to that effect enunciated in
Descôteaux
.  He
    did not adopt the permanently protected test, however.  Instead, at paras. 33
    and 34, he introduced the concept of a presumption of privilege:

In law, when authorization is sought for a search of a lawyers
    office, the fact consisting of the amount of the fees must be regarded, in
    itself, as information that is,
as a general rule
, protected by
    solicitor-client privilege.  While
that presumption

does not
    create a new category of privileged information, it will provide necessary
    guidance concerning the methods by which effect is given to solicitor-client
    privilege
, which, it will be recalled, is a class privilege.  Because of
    the difficulties inherent in determining the extent to which the information
    contained in lawyers bills of account is neutral information, and the
    importance of the constitutional values that disclosing it would endanger,
recognizing
    a presumption
that such information falls
prima facie
within the
    privileged category will better ensure that the objectives of this
    time-honoured privilege are achieved.
That presumption
is also more
    consistent with the aim of keeping impairments of solicitor-client privilege to
    a minimum

Accordingly, when the Crown believes that disclosure of the
    information
would not violate the confidentiality of the relationship
,
    it will be up to the Crown to make that allegation adequately in its
    application for the issuance of a warrant for search and seizure.
The
    judge will have to satisfy himself or herself of this
. [Emphasis added.]

[23]

In
    developing the presumption of privilege approach, LeBel J considered, and
    rejected, the argument that the raw data of lawyers dockets are not
    communications protected by solicitor-client privilege, but are rather
    facts to which privilege does not attach at all.  He explained, at para. 32:

While this distinction in respect of lawyers fees may be
    attractive as a matter of pure logic, it is not an accurate reflection of the
    nature of the relationship in question.  As this Court observed in [
Descôteaux
],
    there may be widely varying aspects to a professional relationship between
    solicitor and client.  Issues relating to the calculation and payment of fees
    constitute an important element of that relationship for both parties. The
    existence of the fact consisting of the bill of account and its payment arises
    out of the solicitor-client relationship and of what transpires within it.
That
    fact is connected to that relationship, and must be regarded, as a general
    rule, as one of its elements.
[Emphasis added.]

[24]

LeBel
    J. acknowledged in the course of his analysis that at least some information in
    lawyers dockets might well be neutral information that does not attract
    solicitor-client privilege.  He therefore directed that in future cases where
    search warrants are sought for lawyers dockets, the information sought should
    be treated as presumptively

privileged.  The onus would be on the
    Crown to demonstrate that disclosure would not violate the confidentiality of
    the solicitor-client relationship.

[25]

Although
    the court in
Maranda
did not discuss the identity of the person paying
    the lawyers fees, I see no practical distinction between the source of payment
    and the details of payment for purposes of this analysis.  As will become
    apparent, the identity of the person paying the legal fees may well not be
    neutral information in the context of a particular case and its disclosure
    may, indeed, violate the confidentiality perimeters of that relationship.  It
    follows that the fact/communication distinction the Trustee attempts to draw
    in this case must be rejected for the same reason as LeBel J. rejected it in
Maranda
.

[26]

This
    Court applied the presumptive privilege approach introduced in
Maranda
outside
    the criminal/search warrant context in
Ontario (Ministry of the Attorney
    General) v. Ontario (Assistant Information and Privacy Commissioner)
,
(2005), 251 D.L.R. (4th) 65.  There,
    the issue was whether the total amount of fees paid by the Attorney General to
    outside counsel in two high-profile criminal matters was privileged, and
    therefore exempt from disclosure under the
Freedom of Information and
    Protection of Personal Privacy Act
, R.S.O. 1990, c. F. 31.  The
    Information and Privacy Commissioner concluded that this information was not
    privileged, and ordered the Attorney General to disclose it.  The Attorney
    General disagreed and challenged the production order in court.  The
    Commissioners order to disclose the information was upheld in the Divisional
    Court and in this Court on the basis of the
Maranda
analysis.

At
    para. 9 of its reasons, this Court said:

Assuming that [
Maranda
]  holds that information as to
    the amount of a lawyers fees is presumptively sheltered under the
    client/solicitor privilege in all contexts,
Maranda
also clearly
    accepts that the presumption can be rebutted.
The presumption will be
    rebutted if it is determined that disclosure of the amount paid will not
    violate the confidentiality of the client/solicitor relationship by revealing
    directly or indirectly any communication protected by the privilege.
[Emphasis
    added.]

[27]

More
    recently, in
Cunningham
the Supreme Court emphasized that the question
    of whether or not fee information is protected by solicitor-client privilege
    should be answered contextually.

[28]

The
    narrow issue in
Cunningham
was whether a court could refuse a request
    by defence counsel to withdraw from a case on the basis of the clients failure
    to pay his legal bills.  For purposes of this discussion, the important
    question was whether it would breach solicitor-client privilege for the lawyer
    to disclose to the court that the client had not paid.

[29]

Writing
    for a unanimous Court, Rothstein J. held, at para. 30, that this information
    may be privileged where payment or non-payment of fees is relevant to the
    merits of the case, or disclosure of such information may prejudice the
    client.  However, where these conditions are not met, the sliver of
    information that the client is in arrears does not attract privilege in the
    first place.

[30]

From
    these developments in the jurisprudence I take the law to be that administrative
    information relating to the solicitor-client relationship  including the
    identity of the person paying the lawyers bills  is presumptively privileged. 
    The presumption may be rebutted by evidence showing: (a) that there is no
    reasonable possibility that disclosure of the requested information will lead,
    directly or indirectly, to the revelation of confidential solicitor-client
    communications (
Maranda
,

at para. 34 and
Ontario
    (Assistant Information and Privacy Commissioner)
, at para. 9); or (b) that
    the requested information is not linked to the merits of the case and its
    disclosure would not prejudice the client (
Cunningham
, at paras. 30-31).

[31]

I
    note that the confidential communication and the merits/prejudice lines of
    reasoning from
Maranda
and
Cunningham
, respectively, do not
    necessarily define the same body of information.  The reason is that not all
    information a client tells his lawyer in confidence will be relevant to the
    merits of the case for which the lawyer is retained: see
Descôteaux
,
    at p. 877.

[32]

That
    said, even if there are differences between the
Maranda
and the
Cunningham
approaches, those differences do not matter in the present case.  From either
    viewpoint, the record does not support the disclosure of the identity of the
    person paying Mr. Kaisers legal bills.  I respectfully disagree with the
    motion judge on this point.

[33]

The
    motion judge properly concluded that the
Maranda/Cunningham
line of
    jurisprudence governed.  However, he erred in its application, in my opinion,
    primarily because he took too narrow a view both of the potential prejudice and
    the impact of disclosure on Mr. Kaisers right to confidentiality.

[34]

As
    I explained above, the thrust of the motion judges reasoning to order
    disclosure was two-fold.  First, he concluded that [t]he identity of the
    person who paid Mr. Solmons fees is not relevant to the merits of what was
    before the court, namely, whether Mr. Daviss firm should be removed as
    solicitor for the trustee.  Secondly, he decided that disclosure of that
    information could not prejudice Mr. Kaiser on the Removal Motion or in the
    sense that it might have a chilling effect on any future attempts by Mr. Kaiser
    to obtain funding to pay legal fees.  The motion judge was sceptical about why
    Mr. Kaiser, a bankrupt, would have a need for future legal services in any
    event.

[35]

In
    my view, this line of reasoning fails to take into account the overall context
    of the dispute between the Trustee and Mr. Kaiser.  Mr. Solmon is not simply
    retained for the Removal Motion.  He is retained to represent Mr. Kaiser in the
    bankruptcy proceedings generally.  In those proceedings, the real dispute is
    about whether Mr. Kaiser, a bankrupt, is hiding assets from the Trustee through
    the use of a straw man.  The Removal Motion is but a tangential skirmish in
    that theatre of battle.

[36]

Respectfully,
    however, the identity of the person paying Mr. Kaisers legal fees on the Removal
    Motion is not merely tangential information.  It has relevance beyond that
    motion.  Mr. Bergman is the Trustees primary suspect as the straw man, if
    there is one.  Should it turn out that Mr. Bergman is the person paying Mr.
    Solmons fees on the removal motion, the Trustee will have a significant piece
    of circumstantial evidence for use in the receivership and related proceedings
    that there is a straw man, and, indeed, that Mr. Bergman is he.

[37]

In
    that sense, the information sought to be disclosed impacts directly on the
    merits of the overall dispute and its revelation might well be prejudicial to
    Mr. Kaiser in that overall context.  Thus, the presumption of privilege cannot
    be rebutted using the
Cunningham
criteria.

[38]

Similarly,
    the presumption cannot be rebutted based on the
Maranda
criteria
    because disclosure of the source of Mr. Solmons fees would reveal confidential
    communications between him and his client.  The information is provided in the
    context of Mr. Solmons need to know how his fees will be paid in order to
    decide whether to act.  In the words of Supreme Court, it is therefore
    information which a person must provide in order to obtain legal advice and
    which is given in confidence for that purpose, and accordingly enjoys the
    privileges attached to confidentiality:
Maranda
, at para. 22, citing
Descôteaux
,
    at p. 893.  Of course, this privilege is lost if the party seeking disclosure
    can demonstrate that the communication was itself criminal or fraudulent or
    made in furtherance of a crime or fraud:
Descôteaux
, at p. 873.  Here, the Trustee did not seek to invoke
    the crime/fraud exception to force disclosure of the identity of the person who
    funded the Removal Motion.

[39]

The
    foregoing conclusions are in themselves sufficient to dispose of the appeal.

[40]

In
    addition, however, the motion judge rejected Mr. Kaisers argument that
    disclosure of the identity of the person paying his legal fees would have a
    chilling effect on any further attempts to obtain funding for legal fees.  Mr.
    Kaiser said in his affidavit that he was concerned that if the Trustee learned
    of the details of his fee arrangement, the Trustee would take steps to prevent
    him from obtaining legal advice and representation.

[41]

The motion judge was of the view that there were few, if any, legitimate
    reasons that Mr. Kaiser, a bankrupt, would need legal advice in the future.  On
    the contrary, the motion judge obviously thought that whatever legal
    proceedings Mr. Kaiser might initiate were more likely to be in furtherance of
    Mr. Kaisers obstructive strategy of attempting to prevent the Trustee from succeeding
    on the Receivership Motion.

[42]

There
    was some discussion during oral argument of Mr. Kaisers potential need for
    counsel in connection with the First Disclosure Motion referred to earlier in
    these reasons.  On that motion  brought in May 2010  the Trustee sought an
    order requiring Mr. Kaiser and Mr. Solmon to disclose the source of any and
    all funds received by Mr. Kaiser since the date of his bankruptcy, as well as
    ancillary information relating to those funds and their use by Mr. Kaiser
    and/or members of his family.  This motion, although long dormant, is still
    outstanding and encompasses a request for relief that is much wider than merely
    the source of funding for the Removal Motion.

[43]

As
    I have said, however, the chilling-effect point is not dispositive in any
    event.  The appeal turns on the analysis, conducted above, that the Trustee has
    failed to tender evidence sufficient to rebut the presumption of privilege based
    on the principles outlined in
Maranda
,
Ontario (Assistant
    Information and Privacy Commissioner)
, and
Cunningham.
On that
    basis the appeal must be allowed.

[44]

Finally,
    given my conclusion that the appeal must be allowed for the reasons articulated
    above, there is no basis to order that Mr. Kaisers lawyer be required to
    disclose the information as well.  I observe, however, that the courts have been
    very reluctant to put lawyers in the position where they are required to give
    evidence against their clients except in very rare cases where the proper
    administration of justice demands it: see
R. v. 1504413 Ontario Ltd.
,
    2008 ONCA 253, 90 O.R. (3d) 122,
at para. 13; and
R. v. Colbourne
(2001), 157 C.C.C. (3d) 273 (Ont. C.A.), at para.
    51.  Here, there was another source of the information  Mr. Kaiser  had
    disclosure been ordered.

Disposition

[45]

For
    the foregoing reasons, I would allow the appeal, set aside the order below and
    in its place substitute an order dismissing the Trustees motion for an order
    directing Mr. Kaiser and Mr. Solmon to disclose the identity of the person who
    paid Mr. Kaisers legal fees in connection with the Removal Motion and any appeals
    there from, with costs.

[46]

Counsel
    may submit brief submissions, not to exceed three pages in length, as to costs
    within 15 days of the release of this decision.

R.A. Blair J.A.

I agree S.T. Goudge
    J.A.

I agree K. Feldman
    J.A.

Released:
November 29, 2012





[1]
Deschamps J. wrote separate but concurring reasons.


